Per Curiam.
The Board of Education of the Township of Little Egg Harbor appeals from a final decision of the State Board of Education which affirmed a decision of the Commissioner of Education.
The basic issue involved here is whether the Board of Education of the Township of Little Egg Harbor, or one of the named respondent school districts, is responsible for the payment of tuition for A. S., a minor enrolled in a program of special education in a nonpublic residential school (The Collier School) in Marlboro Township.
The essential facts are not in dispute. In December 1969 the minor, then almost 14 years of age, was adjudicated a juvenile delinquent by the Juvenile and Domestic Relations Court of Atlantic County. On the court’s recommendation that the parents of the child cooperate with the then Bureau of Childrens Services1 in finding suitable placement for their *4child, they executed an agreement with the Bureau on December 18, 1969 which included their request that the Bureau place the child “in foster care or a group setting” until they could assume their full responsibility, it being understood that they were not surrendering their “parental rights.” The agreement also provided that in requesting placement of the child the parents understood that the Bureau “will assume responsibility” for the child in accordance with the provisions of N. J. S. A. 30 :4C-1 et seq. The care and custody of the child were thus surrendered to the Bureau by the parents. The child was then placed by the Bureau in a foster home in Pleasantville and enrolled in the public schools there. The child’s mother resides in Atlantic City; her father in Galloway Township. On January 8, 1970 the father executed an acknowledgement of responsibility for the support of the child, agreeing to contribute $80 a month toward her care and maintenance so long as she would remain under the jurisdiction of the Bureau. N. J. S. A. 30 :4C-29.1.
• On January 22, 1970 the child was placed in a second foster home in Little Egg Harbor. The Board of Education of Little Egg Harbor operates public school facilities for grades kindergarten through six and is a sending district to the Southern Regional Junior-Senior High School which includes grades seven through twelve. The child was enrolled in the eighth grade of the Southern Regional High School District on January 26, 1970 and remained there for the balance of the 1969-70 school year. Her tuition was paid by the Board of Education of the Township of Little Egg Harbor since her foster home was located in that sending district. N. J. S. A. 18A:38-l(d) and N. J. S. A. 18A:38-19. During the summer of 1970, while the child was residing in the foster home in Little Egg Harbor, the Bureau of Childrens Services, on its own initiative, secured a psychological evaluation of her.' Placement in a residential school which could provide a structured environment and therapy was indicated. On September 1, 1970 the child left the *5foster home without permission. She voluntarily surrendered and was placed in the Ocean County Juvenile Shelter in Toms Eiver. While there she was evaluated by a child study team at the request of the Bureau of Childrens Services and with the cooperation of the Little Egg Harbor School District.2 On December 14, 1970 she was classified as emotionally disturbed and socially maladjusted and recommended for residential placement in a suitable special education program in accordance with N. J. S. A. Title 18A, Chapter 46. On January 4, 1971 the Bureau secured her enrollment as a ninth grade pupil in such a special education program in The Collier School, a residential, nonpublic school, in Marlboro Township.3 She successfully completed the ninth grade and was promoted to the tenth grade on June 18, 1971. The Board of Education of the Township of Little Egg Harbor petitioned the Commissioner of Education requesting a determination as to which local school district involved with the child was responsible for her tuition at The Collier School. It contends that eiAccording to the facts of this case, the domicile of A. S. can only be that of her father.” We disagree.
N. J. S. A. 18A :46-14 states in pertinent part that
Whenever any child shall be confined to a hospital, convalescent home, or other institution in New Jersey or an adjoining or nearby *6state and is enrolled in an education program approved under this article, the board of education of the district in which the child is domiciled shall pay the tuition of said child in the special education program.
After reviewing relevant statutes and decisional law, the Acting Commissioner of Education determined that
* * * domicile shall be the last local school district where the child resided for a substantial period of time with a parent, guardian, or a person acting in loco parentis, or in a foster home, other than a public or private residential institution, where the child was statutorily entitled to attend the public schools of the district. “Substantial” shall mean six months or more. If the child did not reside in any such district for a period of six months, the district of domicile shall be that of longest residence.
In accordance with this standard the Commissioner found and determined that the Board of Education of the Township of Little Egg Harbor was responsible for the payment of tuition for the program of special education being received by the child under N. J. S. A. 18A:46-14, Little Egg Harbor school district being the last local school district in which the child had resided for a substantial period of time prior to her placement in The Collier School. The Commissioner, accordingly, ordered that the Board of Education of the Township of Little Egg Harbor “pay the 1970-71 tuition fee” for the child “forthwith, and arrange with the institution to pay the tuition fees for the school years thereafter until her special education is naturally terminated.” The State Board of Education affirmed the decision of the Commissioner for the reasons expressed therein.
There is no question but that the actions of the Commissioner and the State Board of Education were within their statutory authority. N. J. S. A. 18A :6-9, 18A :6-37, 18A :6-28, 18A :6-29. The decision of the administrative agency is, accordingly,
* * * entitled to a presumption of correctness and will not be upset unless there is an affirmative showing that such decision was arbi*7trary, capricious or unreasonable. * *■ * [Thomas v. Morris Tp. Bd. of Ed., 89 N. J. Super. 327, 332 (App. Div. 1965), aff’d 46 N. J. 581 (1966)]
See also, Quinlan v. North Bergen Tp. Bd. of Ed., 73 N. J. Super. 40, 46-47 (App. Div. 1962).
Erom our review of the record in this case we are satisfied that no such showing has been made. The actions of the State Board and Commissioner are entirely reasonable. They represent a proper application of relevant statutory provisions and sound educational policy. Appellant’s suggestions to the contrary are without merit. See Annotation, “Determination of residence or nonresidence for purpose of fixing tuition fees or the like in public school or college,” 83 A. L. R. 2d 497 (1962); Worden v. Mercer Cty. Bd. of Elections, 61 N. J. 325 (1972); In the Interest of G. H., 218 N. W. 2d 441 (N. Dak. Sup. Ct. 1974); N. J. S. A. 30 :4C-26; N. J. S. A. 18A :1-1, 18A :38-1, 18A :38-2, 18A :46—6 et seq.
We are in accord with the statement contained in the brief submitted by the Attorney General that the decision of the Commissioner of Education in this case
* * * results in the selection of a jurisdiction which has the most substantial connection with the greatest interest in A. S. To have found otherwise would have resulted in a rule which would fluctuate with the vagaries of an unstable and volatile family situation which was, in fact, temporarily severed; or which would place responsibility upon a local school district which had no contact with A. S. apart from geographical involvement with the private school in which she was placed.
The decision of the State Board of Education is affirmed.

 Now known as the Division of Youth and Family Services in the Department of Institutions and Agencies.


 The Board of Education of the Township of Little Egg Harbor applied for placement by it of the child as “a Handicapped Pupil in a Non-Public School in Accordance with Chapter 46, Title 18A, New Jersey Statutes.” On its application to the State Department of Education, Division of Curriculum and Instruction, Office of Special Education Services, the “School Year” is designated as “1970-71”; “Little Egg Harbor” is designated as the “Sending District” and “Collier School” as the “Receiving Non-Public School.” Alongside the item “If Residential Placement — Costs Assumed by” there appears the following: “Little Egg Harbor conditionally.”


 The Marlboro School District is a constituent of the Freehold Regional High School District and sends its pupils for grades nine through twelve to this regional school.